DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on November 12, 2020 has been acknowledged. 
Claims 1, 3 – 5, 10 – 11 and 13 – 15 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea of mental processing. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
First of all, the claims are directed to one or more of the following categories: a process (claims 11 - 20), or a machine (claims 1 - 10). Claim 1 recites an abstract idea of obtaining data from a plurality of autonomous vehicles and determining context information by analyzing the . This is an abstract idea of a mental process, since it recites a data analysis of obtained vehicle related data. Besides reciting the abstract idea, the remaining claim limitations (additional elements) recite generic computer components (e.g. one or more processors and memory).
	The recited abstract idea is not integrated into a practical application. In particular, claim 1 only recites generic computer components (e.g. one or more processors and memory) to perform generic computer functions of: obtaining data and analyzing data. The additional elements (e.g. processors and memory) are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform function of: obtaining a set of vehicle information. Additionally, the claims show no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components (For example, processors and memory). In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, claim 1 is not patent eligible under 35 U.S.C. 101. 

Claim 2 contains the limitation “identification includes one or a combination of a license plate number, a color, a make, a model or a unique marking.” This limitation merely describes the data used in environment in which the abstract idea is implemented. Similarly, claim 2 does not provide any indication that the environment described improves the functioning of a computer or improves any other technology. Therefore, claim 2 does not integrate the abstract idea into a practical application. 
Similarly, claims 3 – 5, 7, and 9 also merely provide further description of the environment and, as a result, do not integrate the abstract idea into a practical application as described above (For example, claim 3 states, “the individual vehicle identification information includes the identifications of the one or more vehicles”).
Claim 6 contains the limitation, “wherein the comparing the individual ones of the identifications of the individual vehicles to the other ones of the identifications of the individual vehicles facilitates determining that multiples ones of the identifications are for a same vehicle based on matches between the individual ones of the identifications.” This comparing process is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Although some detail is given in the specification (Paragraph 39) regarding this comparing process, no specifics are given regarding how this is 
Claim 8 contains the limitation, “herein determining one or a combination of the speed of travel, the direction of travel, or the trajectory is based on comparing the individual locations of the multiples ones of the identifications determined to be for the same vehicle.” This determining process is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Although some detail is given in the specification (Paragraph 45) regarding this determining process, no specifics are given regarding how this is accomplished by the claimed system. As a result, this limitation does not indicate any improvement to the functionality of a computer and/or other technologies. Therefore, this limitation is merely applying generic computer components to perform the abstract idea.
Claims 10 contains the limitations, “wherein the system further performs tracking a vehicle based on the set of vehicle identification information and/or the vehicle context information.” Such limitations are nothing more than insignificant extra-solution activity that describe bookkeeping of data). These limitations do not amount to significantly more than the abstract idea because the concepts of bookkeeping and data tracking have been recognized by the courts as well understood, routine, and conventional activities (See 2015 interim PEG guideline).
Therefore, these claims as well as the other dependent claims of claim 1 are not patent eligible. Similar arguments can be made regarding independent claim 11, and dependent claims 12 - 20. Therefore, claims 1 – 20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 2016/0068156) in view of Ansari (US 2016/0357188).

As per claim 1, Horii discloses a system for vehicle identification (See at least title), the system comprising: 
one or more processors (See at least figure 4A); and 
a memory storing instructions that, when executed by the one or more processors (See at least figure 4B), cause the system to perform: 
determining, from the set of vehicle identification information, vehicle context information for an individual vehicle of the one or more vehicles  (See at least abstract paragraph 3, 6 and 14, and Figure 1), 
wherein the vehicle context information for the individual vehicle describes a context of the individual vehicle, the context including at least one of: a speed of travel, a direction of travel, or a trajectory (See at least paragraph 3, 6 and 14, and Figure 1); and
wherein the determining the vehicle context information is based on comparing first vehicle identification information and second vehicle identification information from the set of vehicle identification information obtained from the plurality of autonomous vehicles (see at least paragraph 35 and figure 3A).
Horii, however does not explicitly teach element of:
obtaining, from a plurality of autonomous vehicles, a set of vehicle identification information, 
wherein each of the set of vehicle identification information is obtained from a corresponding autonomous vehicle and conveys identifications and locations of one or more vehicles that are in an environment surrounding the corresponding autonomous vehicle, and

Ansari teaches element of:
obtaining, from a plurality of autonomous vehicles, a set of vehicle identification information (See at least paragraph 153 and 157 – 158), 
wherein each of the set of vehicle identification information is obtained from a corresponding autonomous vehicle and conveys identifications and locations of one or more vehicles that are in an environment surrounding the corresponding autonomous vehicle (See at least paragraph 157 – 158 and 169), and
wherein the location of the one or more vehicle are obtained from location sensors including at least one of a GPS, an altimeter, or a pressure sensor (See at least paragraph 157). 
	Horri and Ansari teach analogous art of detecting object and maneuvering autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include obtaining, from a plurality of autonomous vehicles, a set of vehicle identification information, wherein each of the set of vehicle identification information is obtained from a corresponding autonomous vehicle and conveys identifications and locations of one or more vehicles that are in an environment surrounding the corresponding autonomous vehicle, and wherein the location of the one or more vehicle are obtained from location sensors including at least one of a GPS, an altimeter, or a pressure sensor as taught by Ansari in the system of Horii, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

As per claim 2, Horii discloses element of: wherein the identifications include one or a combination of a license plate number, a color, a make, a model, or a unique marking (See at least paragraph 3 and Figure 3A).  

As per claim 3, Horii discloses element of: wherein the each of the set of vehicle identification information includes the identifications of the one or more vehicles (See at least paragraph 3 and Figure 3A – 3C).  

As per claim 4, Horii discloses element of: wherein the each of the set of vehicle identification information includes one or a combination of image information or video information, and the identifications of the one or more vehicles are derived from the image information and/or the video information through one or more image and/or video processing techniques (See at least abstract and paragraph 3).  

As per claim 5, Horii discloses element of: wherein determining the vehicle context information is based on comparing individual ones of the identifications and the locations of the individual vehicles to other ones of the identifications and the locations of the -16-Attorney Docket No.: 55KS-288626individual vehicles (See at least paragraph 26).  

As per claim 6, Horii discloses element of: wherein the comparing the individual ones of the identifications of the individual vehicles to the other ones of the identifications of the individual vehicles facilitates determining that multiples ones of the identifications are for a same vehicle based on matches between the individual ones of the identifications (See at least figure 3A – 4).   

As per claim 7, Horii discloses element of: wherein the context further includes an identity profile, the identity profile of an individual vehicle representing an identity of the individual vehicle as a whole, and wherein the identity profile is determined by combining the multiples ones of the identifications determined to be for the same vehicle (See at least figure 3A – 4)..  

As per claim 8, Horii discloses element of: wherein determining one or a combination of the speed of travel, the direction of travel, or the trajectory is based on comparing the individual locations of the multiples ones of the identifications determined to be for the same vehicle (See at least figure 4 and paragraph 14).  

As per claim 9, Horii discloses element of: wherein the trajectory includes a path followed by the individual vehicles (See at least abstract and paragraph 14 – 15).  

As per claim 10, Horii discloses element of: wherein the system further performs tracking a vehicle based on the set of vehicle identification information and/or the vehicle context information (See at least figure 3B and 3C).
Claims 11 – 20 have same or substantially similar claim limitations as claims 1 – 10. Therefore, claim 11 – 20 are rejected under same rationales as claims 1 – 20.

Response to Arguments
Regarding 35 U.S.C. 101 rejection,
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.
The Applicant first argues, “With respect to Prong One of Step 2A, claim 1, as just one example, does not recite any of the abstract ideas enumerated in the January 2019 Update, including “Mental Processes” as advanced in the Office Action. Claim 1 recites, inter alia: … Independent claim 11 recites similar claim limitations. These claim limitations do not cover performance in the human mind. For example, the obtaining step related to obtaining a set of vehicle identification information requires multiple autonomous vehicles that are equipped with sensors configured to generate output signals conveying identifications and locations of one or more vehicles that are in an environment surrounding the corresponding autonomous vehicle. For example, the sensors may include image sensors configured to generate output signals conveying image information defining images of a surrounding environment. The sensors may also include location sensors including a GPS configured to obtain the locations of the one or more vehicles. Thus, as just one example, the obtaining step requiring sensors such as image sensors and GPS sensors cannot be performed by the human mind. See October 2019 Update at 7 (“Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind . . .” (emphasis added)). Accordingly, the claims do not fall 
Examiner respectfully disagrees. Abstract idea is something that can be done by human mind. The sensor data is inputting data which is merely collecting data (additional element) and human can process the data and conclusively write down the location and identification of the neighboring vehicles. Therefore, the claim clearly indicates the abstract idea of human mind. The Applicant continuously argue that the sensors can not be performed in human mind which the Examiner agrees but the sensors are merely a device that is gathering data which is basic computer function well described in 2015 PEG interim guideline. Therefore, the claim clearly indicates abstract idea of human mind.
The Applicant further argues, “Applicant respectfully submits that the Office Action fails to establish subject matter ineligibility because the claims integrate the alleged abstract idea into a practical application. For example, claim 1 recites, inter alia, a combination of elements: “obtaining, from a plurality of autonomous vehicles, a set of vehicle identification information, wherein each of the set of vehicle identification information is obtained from a corresponding autonomous vehicle, and conveys identifications of one or more vehicles and locations of the one or more vehicles that are in an environment surrounding the corresponding autonomous vehicle, wherein the locations of the one or more vehicles are obtained from location sensors including at least one of a GPS, an altimeter, or a pressure sensor”, and “determining, from the set of vehicle identification information, vehicle context information for an individual vehicle of the one or more vehicles, wherein the vehicle context information for the individual vehicle describes a context of the individual vehicle, the context including at least one of: a speed of travel, a direction of travel, or a trajectory, and wherein the determining the vehicle context information is 
The Examiner respectfully disagrees. The “vehicle identification based on crowd-sourced technique” is just a data gathering technique the claim is using. The claim did not improve technique of crowd-sourced data gathering technique but merely using existing data gathering step. The combination of the abstract idea and additional element does not impose meaningful limits on abstract idea. The determining step is merely analyzing the gathered data from entered 

Regarding 35 U.S.C. 102 rejection,
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662